Order of the Surrogate’s Court of Queens county denying motion for examination of the administrator before trial reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs; examination to proceed at a time and place to be stated in the order. The examination sought relates to the affairs of the estate of Bertha Goldberg and the knowledge respecting those affairs possessed by the administrator, Samuel P. Goldberg, as such. It was, therefore, an examination that should have been allowed in the exercise of sound legal discretion. (Nagel v. Nagel, 242 App. Div. 845.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.